          Case 1:21-cv-03713-LAP Document 3 Filed 04/27/21 Page 1 of 2




MARION LAW LLC
Matthew A. Marion
95 Rowayton Avenue
Rowayton, CT 06853
Tel: 203-866-4050
Fax: 203-854-6656
Attorneys for Petitioner

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X
NAVIG8 POOL INC.                                   :
                                                   :       21 Civ. ___ (     )
                      Petitioner,                  :
                                                   :       NOTICE OF PETITION
                              v.                   :       TO COMPEL ARBITRATION
                                                   :
                                                   :
MENA ENERGY DMCC                                   :
                                                   :
                      Respondent.                  :
                                                   X
SIRS:

        PLEASE TAKE NOTICE that Petitioner Navig8 Pool Inc. (“Navig8”), by and through

its attorneys, Marion Law LLC, has filed in the United States District Court for the Southern

District of New York a petition to compel arbitration against Respondent Mena Energy DMCC

(“Mena”) pursuant to 9 U.S.C. §§ 201 et seq.

        PLEASE TAKE FURTHER NOTICE that upon the Declarations of Anastasia

Kotsaki, dated April 26, 2021, with annexed exhibits 1-7, and Matthew A. Marion, dated April 26,

2021, with annexed exhibits 1-3, and the Memorandum of Law in Support of Petition to Compel

Arbitration, Petitioner Navig8 will move this Honorable Court for an order pursuant to 9 U.S.C. §

201 et seq. and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards

of June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S., reprinted at 9 U.S.C. §201 et seq., for an order:

(1) compelling Mena to arbitrate in New York in accordance with Mena’s charter party with
             Case 1:21-cv-03713-LAP Document 3 Filed 04/27/21 Page 2 of 2




Navig8; (2) directing Mena to appoint an arbitrator not later than May 26, 2021; (3) providing that,

upon (i) the failure of Mena to appoint an arbitrator by May 26, 2021, and (ii) the written request

of Navig8, the Court shall appoint an arbitrator on behalf of Mena and direct that the arbitration

may proceed without Mena; (4) staying this proceeding after issuing the order requested by

Petitioner Navig8 pending issuance of an arbitral award; (5) awarding Navig8 its costs and

attorney’s fees associated with this Petition; and (6) granting such other and further relief as may

be just.

           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b)(2),

any answering papers must be served on the undersigned counsel within fourteen (14) days after

service of the moving papers.

Dated: Rowayton, Connecticut
       April 27, 2021
                                                             MARION LAW LLC
                                                             Attorneys for Petitioner
                                                             Navig8 Pool Inc.


                                                             By:_/s/ Matthew A. Marion
                                                             Matthew A. Marion (MM 6192)
                                                             95 Rowayton Avenue
                                                             Rowayton, CT 06853-1405
                                                             Tel: (203) 866-4050
                                                             Fax: (203) 854-6656
                                                             mmarion@marionlawllc.com
